FILED IN                                                                          77052
 COURT OF CRIMINALAPPEALS                                            C0URT 0F CR'austin^EXAS
        November 3 2015                                             Transmitted 11/2/2015 9:47:04 PM
                                                                      Accepted 11/3/2015 8:01:21 AM
      ABEL ACOSTA, CLERK             AP 77,052                                       ^^CLERK
STEVEN ALAN THOMAS                           * IN THE COURT          4s/>QJUJ^JL &^
    Appellant                                *                        ^ rI^ <^-l 0
VS.                                          *   OF CRIMINAL APPEALS
                                                                              pc
                                             *   OF TEXAS


THE STATE OF TEXAS                           *
       Appellee                              *   AT AUSTIN, TEXAS


               MOTION FOR EXTENSION OF TIME TO FILE
                              APPELLATE BRIEF


TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS:


       COMES NOW, STEVEN THOMAS, Appellant, and files this Motion for an

Extension in which to file the Appellant's Brief. In support of this motion,

appellant shows the Court the following:

                                       I.


       Appellant was convicted in the 26th District Court ofWilliamson County,
Texas of the offense of Capital Murder. The Appellant was assessed Death.

Appellant was sentenced on January 27, 2014.

                                       II.


       The deadline for filing the Appellant's Brief is October 30, 2015 and

Appellant has requested no previous extensions.

                                       III.
      Attorney for the Appellant would further show the Court that he has been

diligent in preparing Appellant's brief in this case. Counsel has received the

voluminous record in this cause, but due to a very busy docket, and extreme size of

the record is unable to complete the Appellant's brief within the time frame.

Counsel requests an extension of time so that he may adequately prepare

Appellant's Brief.




      WHEREFORE, Appellant prays the Court grant this Motion and extend the

deadline for filing the Appellant's Brief to December 21, 2015.


                                               Respectfully Submitted,

                                               ARIEL PAYAN
                                               Attorney at Law
                                               1012 Rio Grande
                                               Austin, Texas 78701
                                               (512)478-3900
                                               (512) 472-4102 (fax)


                                                  /s/ Ariel Payan
                                               ARIEL PAYAN
                                               State Bar No. 00794430
                                               Arielpayan@hotmail.com




                           CERTIFICATE OF SERVICE
       By my signature above, I hereby certify that a true and correct copy of the
above and foregoing Motion for Extension of Time to File Appellate Brief has been
delivered to the Criminal District Attorney of said County Texas, on November 2,
2015 either by placing the same in the United States Mail, facsimile or electronic
transmission or by hand delivering the same.